 



eXHIBIT 10.3.1

 

Amendment to

 

AMENDED AND RESTATED employment Agreement

 

This Amendment to AMENDED AND RESTATED EMPLOYMENT Agreement (this “Amendment”),
is adopted this 19th day of March, 2015, by EASTERN VIRGINIA BANKSHARES, INC., a
Virginia corporation (the “Corporation”) and JOE A SHEARIN (the “Employee”).
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings assigned to them in the Employment Agreement (as defined
below).

 

WITNESSETH:

 

WHEREAS, the Corporation and the Employee have previously entered into an
Amended and Restated Employment Agreement effective January 1, 2008 (the
“Employment Agreement”);

 

WHEREAS, the Corporation and the Employee desire to amend the Employment
Agreement to clarify the health care continuance benefit and to provide for the
Corporation’s unilateral right to terminate the Employment Agreement and pay out
the value of all benefits thereunder in connection with a Change of Control.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby amend the Employment Agreement as follows:

 

1. The last sentence of Section 2, Term and Renewal, is hereby deleted in its
entirety and replaced with the following: “This Agreement shall terminate
thirty-six (36) months after a party gives notice not to renew and extend its
term, subject to earlier termination as provided in Section 19 hereof.”

 

2. Section 10(d)(1)(ii) is hereby deleted in its entirety and replaced with the
following:

 

(ii) The Corporation shall maintain in full force and effect for thirty-six (36)
months after the date of termination coverage under all employee health
insurance programs or plans (medical, dental and vision) (“Health Care Plans”)
in which the Employee and/or his spouse and any of his dependents was entitled
to participate immediately prior to such termination, with the Corporation
paying the full monthly cost of the premium therefor (the “Heath Care
Continuance Benefit”), provided that the continued participation of the Employee
and/or his spouse and any of his dependents is possible under the general terms
and provisions of the Health Care Plans. If the Corporation cannot maintain such
coverage for the Employee or his spouse or dependents under the terms and
provisions of the Health Care Plans (or where such continuation would adversely
affect the tax status of the Health Care Plans pursuant to which the coverage is
provided), the Corporation shall provide the Health Care Continuance Benefit by
either providing substantially identical benefits directly or through an
insurance arrangement or by paying the Employee the estimated cost of the
expected premium for thirty-six (36) months after the date of termination with
such payments to be made in accordance with the established payroll practices of
the Corporation (not less frequently than monthly) for employees generally for
the period during which such cash payments are to be provided. To the extent
allowed by applicable law, the 36-month Health Care Continuance Benefit period
shall run concurrently with the period for which the Employee and/or his spouse
and any of his dependents would be eligible for continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (the “COBRA Period”), although
the 36-month Health Care Continuance Benefit period will continue to run after
the COBRA Period has ended.

 



1

 

 

3. Section 19, “Amendment and Waiver,” is hereby deleted in its entirety and
replaced with the following:

 

Section 19. Amendment and Termination; Waiver. This Employment Agreement may not
be amended except by an instrument in writing signed by or on behalf of each of
the parties hereto. Except as specifically set forth hereunder, this Employment
Agreement may not be terminated except by an instrument in writing signed by or
on behalf of each of the parties hereto, provided, however, and notwithstanding
anything in this Agreement to the contrary, the Corporation or its successor has
the unilateral right to terminate this Agreement and pay out the full value of
all benefits hereunder in one lump sum payment in connection with a Change of
Control pursuant to, and in compliance with, Treasury Regulation §
1.409A-3(j)(4)(ix)(B). No waiver of any provision of this Employment Agreement
shall be valid unless in writing and signed by the person or party to be
charged.

 

4. In all other respects, the Employment Agreement shall remain in full force
and effect, subject to any other amendments that may be adopted from time to
time.

 

5. This Amendment may be executed by either of the parties hereto in
counterparts, each of which shall be deemed to be an original Amendment, but all
such counterparts shall together constitute one and the same instrument.

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Amendment.

 



  EASTERN VIRGINIA BANKSHARES, INC.         Date: March 19, 2015 By: /s/ W. Rand
Cook     Name: W. Rand Cook     Title: Chairman of the Board of Directors      
      EMPLOYEE                   Date: March 19, 2015 /s/ Joe A. Shearin     Joe
A. Shearin  





 



3

